                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

MIECCIA SAMUELS,

       Plaintiff,

v.
                                                   CASE NO.:
MEDICREDIT, INC.,

       Defendant.
                                      /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, Plaintiff, Mieccia Samuels (hereinafter “Plaintiff”), by and

through the undersigned counsel, and sues Defendant, Medicredit, Inc. (hereinafter

“Defendant”), and in support thereof respectfully alleges violations of the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                                   INTRODUCTION

          1.    The TCPA was enacted to prevent companies like Defendant from

invading American citizen’s privacy and to prevent abusive “robo-calls.”

          2.    “The TCPA is designed to protect individual consumers from receiving

intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740

(2012).

          3.    “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

scourge of modern civilization, they wake us up in the morning; they interrupt our dinner

at night; they force the sick and elderly out of bed; they hound us until we want to rip the

telephone out of the wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably


                                             1


     Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 1 of 9 PageID #: 1
intended to give telephone subscribers another option: telling the auto-dialers to simply

stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        4.        According     to   the   Federal   Communications    Commission     (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with over

200,000 complaints each year – around 60 percent of all the complaints…Some private

analyses estimate that U.S. consumers received approximately 2.4 billion robo-calls per

month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

robocalls-spoofing

                                JURISDICTION AND VENUE

         5.       Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

violations of the TCPA.

         6.       Subject matter jurisdiction, federal question jurisdiction, for purposes of

this action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the

district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States; and this action involves violations of

47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012)

and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014).

        7.        The alleged violations described herein occurred in Davidson County,

Tennessee. Accordingly, venue is appropriate with this Court under 28 U.S.C.

§1391(b)(2), as it is the judicial district in which a substantial part of the events or

omissions giving rise to this action occurred.



                                                2


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 2 of 9 PageID #: 2
                              FACTUAL ALLEGATIONS

       8.      Plaintiff is a natural person, and citizen of the State of Tennessee, residing

in Davidson County, Tennessee.

       9.      Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th

Cir. 2014).

       10.     Defendant is a corporation with its principal place of business located at

3620 I70 Drive SE, Suite C, Columbia, Missouri 65201, and which conducts business in

the State of Tennessee through its registered agent, CT Corporation System, located at

300 Montvue Road, Knoxville, Tennessee 37919.

       11.     Defendant has called Plaintiff approximately two hundred (200) times in

an attempt to collect a debt without Plaintiff’s prior express consent.

       12.     Upon information and belief, some or all of the calls Defendant made to

Plaintiff’s cellular telephone number were made using an “automatic telephone dialing

system” which has the capacity to store or produce telephone numbers to be called, using

a random or sequential number generator (including but not limited to a predictive dialer)

or an artificial or pre-recorded voice; and to dial such numbers as specified by 47 U.S.C §

227(a)(1) (hereinafter “auto-dialer calls”).

       13.     Plaintiff will testify that she knew that Defendant used an auto-dialer to

call her because of the vast number of calls she received, which came from various area

codes across the country, and because some of the calls she answered connected her to an

artifical voice/pre-recorded message and not a live agent.



                                               3


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 3 of 9 PageID #: 3
       14.     Further, Plaintiff received pre-recorded voicemail messages from

Defendant.

       15.     Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

       16.     The auto-dialed calls from Defendant are initiated from phone numbers

including, but not limited to: 800-823-2318; when that number is dialed, an artificial

voice answers and identifies the number as belonging to Defendant.

       17.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

number 513-***-9503 and was the called party and recipient of Defendant’s calls.

       18.     Defendant placed an exorbitant number of automated calls to Plaintiff’s

cellular telephone number 513-***-9503in an attempt to collect a medical debt.

       19.     On several occasions since the Defendant began bombarding Plaintiff’s

aforementioned cellular telephone with automated calls, Plaintiff instructed Defendant’s

agent(s) to stop calling her cellular telephone.

       20.     For example, shortly after the Defendant began calling Plaintiff on her

cellular telephone, Plaintiff answered a call from Defendant and advised an agent to

“please stop calling”.

       21.     Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s

cellular telephone in this case.

       22.     Defendant has a corporate policy to use an automatic telephone dialing

system or a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular



                                              4


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 4 of 9 PageID #: 4
telephone in this case, with no way for the consumer, Plaintiff, or Defendant, to remove

the number.

        23.    Defendant’s corporate policy is structured so as to continue to call

individuals like Plaintiff, despite these individuals explaining to Defendant that they do

not wish to be called.

        24.    Defendant has numerous other federal lawsuits pending against it alleging

similar violations as stated in this Complaint.

        25.    Defendant has numerous complaints against it across the country asserting

that its automatic telephone dialing system continues to call despite being requested to

stop.

        26.    Defendant has had numerous complaints against it from consumers across

the country asking to not be called, however Defendant continues to call these

individuals.

        27.    Defendant’s corporate policy provided no means for Plaintiff to have

Plaintiff’s number removed from Defendant’s call list.

        28.    Defendant has a corporate policy to harass and abuse individuals despite

actual knowledge the called parties do not wish to be called.

        29.    Not one of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        30.    Defendant willfully and/or knowingly violated the TCPA with respect to

Plaintiff.




                                              5


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 5 of 9 PageID #: 5
       31.     From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion of privacy and the

intrusion upon her right of seclusion.

       32.     From each and every call without express consent placed by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of the occupation of her cellular

telephone line and cellular telephone by unwelcome calls, making the cellular telephone

unavailable for legitimate callers or outgoing calls while the cellular telephone was

ringing from Defendant’s calls.

       33.     From each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone, Plaintiff suffered the injury of unnecessary expenditure of

her time. For calls she answered, the time she spent on the call was unnecessary as she

repeatedly asked for the calls to stop. Even for unanswered calls, Plaintiff had to waste

time to unlock the cellular telephone and deal with missed call notifications and call logs

that reflect the unwanted calls. This also impaired the usefulness of these features of

Plaintiff’s cellular telephone, which are designed to inform the user of important missed

communications.

       34.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone was an injury in the form of a nuisance and annoyance to the

Plaintiff. For calls that were answered, Plaintiff had to go to the unnecessary trouble of

answering them. Even for unanswered calls, Plaintiff had to waste time to unlock the

cellular telephone and deal with missed call notifications and call logs that reflected the




                                              6


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 6 of 9 PageID #: 6
unwanted calls. This also impaired the usefulness of these features of Plaintiff’s cellular

telephone, which are designed to inform the user of important missed communications.

        35.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

Plaintiff’s cellular telephone’s battery power.

        36.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone where a voice message was left which occupied space in

Plaintiff’s cellular telephone or network.

        37.     Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s chattel,

namely her cellular telephone and her cellular telephone services.

        38.     As a result of the calls described above, Plaintiff suffered an invasion of

privacy. Plaintiff was also affected in a personal and individualized way by stress,

anxiety, nervousness, embarrassment, distress and aggravation.

        39.     Plaintiff suffers from a serious medical condition that is aggravated by

stress. Defendant’s calls cause Plaintiff extreme stress and as a result have aggravated

Plaintiff’s health condition.

                                          COUNT I
                                   (Violation of the TCPA)

        40.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through

thirty-nine (39) as if fully set forth herein.




                                                 7


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 7 of 9 PageID #: 7
       41.     Defendant willfully violated the TCPA with respect to Plaintiff,

specifically for each of the auto-dialer calls made to Plaintiff’s cellular telephone after

Plaintiff notified Defendant that Plaintiff wished for the calls to stop.

       42.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s

cellular telephone using an automatic telephone dialing system or pre-recorded or

artificial voice without Plaintiff’s prior express consent in violation of federal law,

including 47 U.S.C § 227(b)(1)(A)(iii).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

triable and judgment against Medicredit, Inc., for statutory damages, punitive damages,

actual damages, treble damages, enjoinder from further violations of these parts and any

other such relief the court may deem just and proper.

                                               Respectfully submitted,



                                                   /s/ Frank H. Kerney, III
                                                   Frank H. Kerney, III, Esquire
                                                   BPR#: 035859
                                                   Morgan & Morgan, PA
                                                   201 North Franklin Street, 7th Floor
                                                   Tampa, Florida 33602
                                                   Telephone: (813) 225-5505
                                                   Facsimile: (813) 222-2490
                                                   FKerney@ForThePeople.com
                                                   SNazario@ForThePeople.com
                                                   Counsel for Plaintiff

                                                   /s/Zachary Wiley, Esquire
                                                   Zachary Wiley, Esquire
                                                   BPR #: 031459
                                                   Morgan & Morgan
                                                   810 Broadway, Suite 105
                                                   Nashville, TN 37203


                                               8


  Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 8 of 9 PageID #: 8
                                     Telephone: (615) 514-4209
                                     Facsimile: (615) 986-6183
                                     ZWiley@ForThePeople.com
                                     RForrest@ForThePeople.com
                                     Local Counsel for Plaintiff




                                 9


Case 3:19-cv-00008 Document 1 Filed 01/07/19 Page 9 of 9 PageID #: 9
